Case 4:18-cr-00600 Document 1 Filed on 10/03/18 in TXSD Page 1 of 9

ibm .,
sw"""‘"n g§;r:§§fui'§u
UNITED STATES DISTRICT CoURT UCT g 3 2015
SoUTHERN DISTRICT oF TEXAS -.
HoUSToN I)IvlsloN M§Mcwm¢w
UNITED STATES § CRIMINAL NO.
§
v. § (UNDER SEAL)
§ 8
WILLlAM ANDREW HIGHTOWER § 1 CR 6 0 0

INDICTMENT , S ea 16 d "

Public and u_nofficial staff access

THE GRAND JURY CHARGES: to this instrument
prohibited by court 0:;:!.
COUNTS ONE - ELEVEN *"
(Wire Fraud - 18 U.S.C. §§1343 and 2)

  
 

 

A. INTRODUCTION
At all times material to this indictment

l. WlLLlAM ANDREW HIGHTOWER (“HIGHTOWER”) Was a resident in
Bellaire, Texas.

2. Hightower Capital Group, Inc. (HCG) Was formed in Texas on February 17, 2010.
HIGHTOWER Was listed as the President of HCG.

3. HlGHTOWER’s office was located at 341 l Richmond Avenue, Suite 620, in
Houston, Texas. HIGHTOWER held himself out as being an investment advisor.

4. South Texas Properties, lnc. Was formed in Texas on October lS, 2009.
HIGHTOWER was listed as the President of South Texas Properties Inc.

5. DA, GC, PC, DB, WH, AH, RG, RL, AP, ARN and AAN Were eleven individuals,
in addition to others, Who loaned or invested a total of over Sl() million USD With HIGHTOWER.

6. HIGHTOWER controlled, among others, bank accounts at the following financial

Case 4:18-cr-00600 Document 1 Filed on 10/03/18 in TXSD Page 2 of 9

institutions:

 

qccount Name Bank Last 4 Digit_s of Account Number

 

Hightower Capital Group JP Morgan Chase ***2220

 

Hightower Capital Group Post Oak Banl< * * *6037

 

South Texas Properties, lnc. Post Oak Bank ***6045

 

 

 

 

 

B. THE SCHEME AND ARTIFICE TO DEFRAUD

7. Beginning in or about January 2013 to present, in the Houston Division of the
Southern District of Texas and elsewhere, the defendant,

WILLIAM ANDREW HIGHTOWER,

intentionally and knowingly devised and intended to devise a scheme and artifice to defraud
investors, by means of material false pretenses, representations, and promises, in that the defendant
convinced investors to entrust him with managing their investments, but instead of investing or
managing their funds, HIGHTOWER misappropriated and misused the funds in order to obtain
substantial economic benefits for his own personal use and benefit

C. MANNER AND l\/IEANS OF THE SCHEl\/IE AND ARTIFICE

 

8. HlGHTOWER would and did tell investors he would invest their funds through
his company.

9. HIGHTOWER would and did offer investors a “private annuity” and promised to
pay the investors a certain amount per month in exchange for a lump sum payment to HCG.

lO. HIGHTOWER would and did tell investors that he would use their investment

Case 4:18-cr-00600 Document 1 Filed on 10/03/18 in TXSD Page 3 of 9

funds to invest in restaurants, movies, insurance contracts, among other things

ll. filG}iTOWER Would and did falsely misrepresent that an account was backed by
a $450,000 Certificate of Deposit at Post Oak BankJ when in fact it Was not.

12. HIGHTOWER would and did direct clients to transfer their funds or assets to an
intermediary, self-directed custodian (i.e. l\/lillenniurn Tru.st Company).

13. HIGHT()WER would and did open commercial checking account ending in 2220
with JP l\/lorgan Chase Bank in the name of Hightower Capital Group located in the Southern
District of Texas.

l4r HIGHTOWER would and did open commercial checking account ending in 6037
with Post Oak Bank in the name of Hightower Capital Group located in the Southern District of
Texas.

15. HIGHTOWER would and did open commercial checking account number ending
in 6045 in the name of South Texas Properties Inc. at Post Oak Bank located in the Southern
District of Texas.

16- HIGHTOWER Would and did cause investors’ funds to be wire transferred from
their designated bank or investment accounts to HlGHTOWER’s commercial checking accounts
at JP Morgan Chase and Post Oak Banks.

17. HIGHTOWER would and did sell investors’ publicly traded securities without
their knowledge and used the proceeds to purchase shares of HCG.

lS. HIGHTOWER would and did appropriate the money transferred to HCG for his
own personal use, including paying his personal expenses, paying employees, paying his credit

cards, paying other investors, and transferring funds to other companies controlled by

Case 4:18-cr-00600 Document 1 Filed on 10/03/18 in TXSD Page 4 of 9

HIGHTOWER.

l9. HIGHTOWER would and did make some of the promised “annuity payments” to
some of the investors by using other investors’ funds and not from proceeds of any investmentsl

20. HIGHTOWER would and did provide fabricated portfolios to investors falsely
presenting that their funds were invested in securities other than HCG.

21. HIGHTOWER would and did forge signatures on numerous documents

22. HIGHTOWER would and did conceal from his clients that he had been barred by
the Financial lndustry Regulatory Authority (FINRA) in October 2015 from acting as a broker or
otherwise associating with a broker-deal firm.

23. HIGHTOWER would and did convince numerous individuals to entrust him with
over $10 million USD.
D. EXECUTION OF THE SCHEME AND ARTIFICE

24. On or about the dates set forth below, in the Houston Division of the Southem
District of Texas and elsewhere, the defendant listed below, did aid and abet with others known
and unknown to the grand jury, for the purpose of executing the aforementioned scheme and
artifice to defraud and to obtain money by material false and fraudulent representations, pretenses,
and promises, did intentionally and knowingly cause to be transmitted by means of wire

communication in interstate or foreign commerce, the transfer of funds described below:

Case 4:18-cr-00600 Document 1 Filed on 10/03/18 in TXSD Page 5 of 9

 

Count

Date

Defendant

Wire Communication

 

1/16/2014

WILLIAM ANDREW
HIGHTOWER

$1,000,000 wire transfer from
Millennium Trust to Hightower Capital
Group from MB Financial Bank to JP
Morgan Chase Bank for a private

annuity contract and Hightower Capital
Group shares of WH

 

1/14/2015

WILLIAM ANDREW
HIGHTOWER

$900,000 wire transfer from
Millennium Trust to Hightower Capital
Group from l\/IB Financial Bank to Post
Oak Bank for an investment on behalf
of DA

 

7/23/2015

WILLIAM ANDREW
HIGHT()WER

380,000 wire transfer from l\/Iillennium
Trust to South Texas Properties Inc.
from MB Financial Bank to Post Oak
Bank as distribution to DA

 

8/12/2015

WILLIAM ANDREW
chnrowER

$500,000 wire transfer from
l\/lillenniurn Trust to Hightower Capital
Group behalf of AP from MB
Financial Bank to Post Oak Bank for
Hightower Capital Group shares

 

8/20/2015

WILLIAM ANDREW
HIGHTOWER

$250,000 wire transfer from _
Millennium Trust to Hightower Capital
Group on from MB Financial Bank to
Post Oak Bank for an investment on
behalf of PC

 

11/27/2015

WILLIAM ANDREW
HIGHTOWER

51,000,000 wire transfer from
l\/[illennium Trust to Hightower Capital
Group on behalf of ARN and AAN
trusts from MB Financial Bank to Post
Oak Bank for Hightower Capital Group
shares

 

3/14/20] 6

WILLIAM ANDREW
HIGHTOWER

$SO0,0UO wire transfer from
Millennium Trust to Hightower Capital
Group on behalf of AP from MB
Financial Bank to Post Oak Bank for
Hightower Capital Group shares

 

8/31/2016

WILLIAM ANDREW
HIGHTOWER

$80,000 wire transfer from Millennium
Trust to Hightower Capital Group from
MB Financial Bank to Post Oak Bank
for an investment on behalf of GC

 

 

 

 

 

 

 

Case 4:18-cr-00600 Document 1 Filed on 10/03/18 in TXSD Page 6 of 9

 

$900,000 wire transfer from
9 4/28/201'7 WILLIAM ANDREW Millennium Trust to Hightower Capital

HIGHTOWER Group on behalf of`P2009 lnsurance

Trusts from MB Financial Bank to Post

Oak Bank for Hightower Capital Group
shares

$200,{)00 wire transfer from DB to

WILLIAM ANDREW Hightower Capital Group from

10 8/17/2017 HIGHTOWER lntegrity Bank to Post Oak Bank for a

promissory note

$300,000 wire transfer from

WILLIAM ANDREW Millennium Trust to Hightower Capital

11 11/6/2017 HIGHTOWER Group from l\/[B Financial Bank to Post
Oak Bank for investments for RG

All in violation of Title 18, United States Code, Sections 1343 and 2.

 

 

 

 

 

 

 

raw
(Mail Fraud - 18 U.S.C. §§1341 and 2)

A. INTRODUCTION
1. The Grand Jury adopts, re-alleges, and incorporates herein Paragraphs
l-6` of Counts One through Eleven as if set Out fully herein.

B. THE SCHEME AND ARTiFlCE

 

2. The Grand Jury adopts, re-alleges, and incorporates herein Paragraph 7 of Counts
One through Eleven as if set out fully herein. 1
C. MANNER AND MEANS OF THE SCHEME AND ARTIFICE

3. The Grand Jury adopts, re-alleges, and incorporates herein Paragraphs 8-23 of
Counts One through Eleven as set out fully herein.
D. EXECUTION OF THE SCI-IBME AND AR'I`IFlCE

4. On or about the dates set forth below, in the Southem District of Texas and

elsewhere, the defendant listed below, for the purpose of executing the aforementioned scheme

6

 

Case 4:18-cr-00600 Document 1 Filed on 10/03/18 in TXSD Page 7 of 9

and artifice to defraud and obtain money by material false and fraudulent representations,
pretenses, and promises, did intentionally and knowingly cause to be delivered by the United

States Postal Service mail and private and commercial interstate carriers the following matters:

 

 

Count Date Defendant Mailin

Account opening documents for AH
sent to Millennium Trust by
HIGHTOWER via F ederal Express
with forged signature of AH and
check for 3105,722.48

12 11/4/2014 wILLIAM ANDREW
HrcirrowER

 

 

 

 

All in violation of Title 18, United States Code,- Section 1341 and 2.

M_LIMM_N
(Engaging in Monetary Transactions in Property Derived from Specii'led Unlawful Activity
18 U.S.C. §1957(2))
A. INTRODUCTION
1. The Grand Jury adopts, re-alleges, and incorporates herein Paragraphs
1-6 of Counts One through Eleven as if set out fully herein.
B. MONETARY TRANSACTIONS
2. On or about January 16, 2018, in the Houston Division of the Southem District of
Texas and elsewhere, defendant,
WILLIAM ANDREW HIGHTOWER,
did knowingly engage in and attempt to engage in, a monetary transaction in criminally derived
property of a value greater than $10,000, that is a transfer of $30,000 from checking account ending
1854 to checking account ending 6037, such funds having been derived from specified unlawful

activity, that is wire fraud, in violation of Title 18, United States Code, Sections 1343 and 2.

in violation of Title 18, United States Code, Section 1957(a).
7

 

Case 4:18-cr-00600 Document 1 Filed on 10/03/18 in TXSD Page 8 of 9

NoTICE orr CRIMINAL FoRFEITURE
28 U.s.C. § 2461(¢); 18 U.s.c. § 931(3)(1)(€)

Pursuant to Title 28, United States Code, Section 2461 (c) and Title 18, United States Code,
Section 981(a)(l)(C), the United States gives notice to the defendant,
WILLIAM ANI}REW HIGHTOWER,
that in the event of conviction of any of the offenses charged in Counts l through 12 of this
Indictment, the United States intends to seek forfeiture of all property, real or personal, which
constitutes or is derived from proceeds traceable to such offenses

NoTICE or CRIMINAL FoRFEITURE
13 U.s.c. § 982(3)(1)

Pursuant to Title 18, United States Code, Section 982(a)(1), the United States gives notice
to the defendant,
WILLIAM ANI)REW HIGHT()WER,
that in the event of conviction of Counts 13 of this Indictment, the United States intends to seek
forfeiture of all property, real or personal, involved in the money laundering offense or traceable

to such property.

Case 4:18-cr-00600 Document 1 Filed on 10/03/18 in TXSD Page 9 of 9

Monev Judgment and Substitute Assets
Defendant is notified that upon conviction, a money judgment of at least $10 million USD
may be imposed against him. Defendant is further notified that in the event that one or more
conditions listed in Title 21, United States Code, Section 853(p) exists, the United States Will seek

to forfeit any other property of the Defendant up to the amount of the money judgment

A 'fRUE BILL

Orig_inal Signature on File
FbREPERsoN or THE Groh<ir) JURY

 

RYAN PATRICK
UNITED STAi ' t ATTORNEY

 

(713) 567_9000

